                                       Case 3:19-cr-00715-WHA Document 130 Filed 12/29/20 Page 1 of 3

                                                                                                  FILED
                               1 Jessica Nall (State Bar No. 215149)
                                 Jessica.Nall@bakermckenzie.com                                     Dec 29 2020
                               2 James Allison (State Bar No. 319204)
                                 jallison@fbm.com                                                SUSANY. SOONG
                               3 Farella Braun + Martel LLP                                 CLERK, U.S. DISTRICT COURT
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104                         NORTHERN DISTRICT OF CALIFORNIA
                                 Telephone: (415) 954-4400                                        SAN FRANCISCO
                               5 Facsimile: (415) 954-4480

                               6 Attorneys for Defendant RANDY LEE
                                 WALKER
                               7

                               8
                                                                       UNITED STATES DISTRICT COURT
                               9
                                                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                            10

                            11
                                    UNITED STATES OF AMERICA,                             Case No.CR-19-0715-2
                            12
                                                      Plaintiff,                          STIPULATION AND PROPOSED ORDER
                            13                                                            TO CONTINUE BAIL REVIEW
                                             vs.                                          HEARING
                            14
                                    RANDY LEE WALKER,                                     Judge: Hon. Thomas Hixson
                            15                                                            Date:     December 29, 2020
                                                      Defendant.                          Time:     3 pm
                            16                                                            Trial Date: TBD

                            17

                            18              Defendant, Randy Lee Walker, by and through his counsel of record hereby requests an
                            19 order continuing his bail review hearing currently set by the Court on December 29, 2020, so that

                            20 he may be present via telephone or videoconference for the hearing.

                            21              Mr. Walker currently has no way of contacting the Court or his attorneys and is unable to
                            22 appear in person because of COVID. His counsel requests the Court reschedule the bail review

                            23 hearing for Thursday, January 7, 2021 at 2 pm.

                            24              The government and Pretrial Services do not oppose rescheduling the hearing.
                            25              Accordingly, the parties agree and stipulate that Mr. Walker’s bail review hearing should
                            26 //
                            27 //

                            28 //
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Stipulation and Proposed Order to Continue Initial                                     38292\13852273.1
         (415) 954-4400
                                    Hearing - Case No. CR-19-0715 MAG
                                       Case 3:19-cr-00715-WHA Document 130 Filed 12/29/20 Page 2 of 3




                               1 be rescheduled for January 7, 2021 at 2 pm.

                               2 Dated: December 29, 2020                             FARELLA BRAUN + MARTEL LLP

                               3
                                                                                      By:         /s/ James Allison
                               4
                                                                                            James Allison
                               5
                                                                                      Attorneys for Defendant RANDY LEE WALKER
                               6
                                    Dated: December 29, 2020                          UNITED STATES ATTORNEY, Northern District of
                               7                                                      California
                               8

                               9                                                      By:         /s/ (by Casey Boome)
                                                                                            Ross Weingarten, AUSA
                            10
                                                                                      Attorneys for Plaintiff UNITED STATES OF
                            11                                                        AMERICA
                            12

                            13

                            14

                            15

                            16

                            17

                            18
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Stipulation and Proposed Order to Continue Bail          2                               38292\13852273.1
         (415) 954-4400
                                    Review Hearing - Case No. CR-19-0715-2
                                       Case 3:19-cr-00715-WHA Document 130 Filed 12/29/20 Page 3 of 3




                               1                                               PROPOSED ORDER
                               2            By stipulation of the parties, and for good cause shown, it is hereby ORDERED that

                               3 defendant Randy Lee Walker’s bail review hearing shall be continued and rescheduled for

                               4
                                    Thursday, January 7, 2021 at 2 pm., by Zoom Video Conference.
                               5

                               6 DATED: December 29, 2020

                               7

                               8

                               9                                                      Hon. Thomas S. Hixson
                                                                                      United States Magistrate Judge
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Stipulation and Proposed Order to Continue Bail       3                              38292\13852273.1
         (415) 954-4400
                                    Review Hearing - Case No. CR-19-0715-2
